                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ZACHARIAS WEISHUHN,                                2:19-cv-13258

                  Plaintiff,
      v.                                   HON. TERRENCE G. BERG

ANDREW SAUL, Commissioner
of Social Security,                        ORDER ACCEPTING AND
                                           ADOPTING REPORT AND
                  Defendant.
                                             RECOMMENDATION

     Zacharias Weishuhn filed this action pursuant to 42 U.S.C. § 405(g)
appealing the Social Security Administration’s denial of his application

for disability insurance benefits. He also filed an application to proceed

in forma pauperis, without prepayment of fees or costs. See ECF No. 2.

This case was referred to Magistrate Judge David R. Grand for pretrial

proceedings. See ECF No. 3 (Nov. 6, 2019 Order of Reference). Upon

reviewing Weishuhn’s in forma pauperis application, Magistrate Judge
Grand found that his income and assets “far exceed the levels that would

suggest an inability to pay the filing fee in this case.” ECF No. 4,

PageID.8. On that basis, the Magistrate Judge issued a Report and
Recommendation suggesting that Weishuhn’s application be denied and

that he further be instructed to pay the appropriate filing fee if he wishes

to pursue this action. Having received no objections, the Court will accept

and adopt Magistrate Judge Grand’s Report and Recommendation.
                                     1
     The Court has reviewed the Magistrate Judge’s November 8, 2019
Report and Recommendation, as well as the in forma pauperis

application itself. The law provides that either party may serve and file

written objections to the report and recommendation “[w]ithin fourteen

days after being served with a copy.” 28 U.S.C. § 636(b)(1). As of this date,

neither party has filed any objections. The district court will make a “de

novo determination of those portions of the report . . . to which objection
is made.” Id. But where, as here, neither party objects to the report, the

district court is not obligated to independently review the record. See

Thomas v. Arn, 474 U.S. 140, 149–52 (1985). The Court will therefore
accept the Magistrate Judge’s Report and Recommendation of November

8, 2019 as this Court’s findings of fact and conclusions of law.
     Accordingly, it is hereby ORDERED that Magistrate Judge
Grand’s Report and Recommendation (ECF No. 4) is ACCEPTED and

ADOPTED. It is further ordered that Zacharias Weishuhn’s application

to proceed in forma pauperis (ECF No. 2) is DENIED. If Weishuhn
wishes to proceed with this case, he is INSTRUCTED to pay the

appropriate filing fee within 14 days of the date of this Order. Failure to

pay the filing fee may result in dismissal of this case.

     SO ORDERED.

Dated: December 18, 2019           s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   UNITED STATES DISTRICT JUDGE

                                     2
